          Case 5:19-cv-00433-LHK Document 1 Filed 01/25/19 Page 1 of 8
      

        CENTER FOR DISABILITY ACCESS
          Chris Carson, Esq., SBN 280048
        Dennis Price, Esq., SBN 279082
          Amanda Seabock, Esq., SBN 289900
        Mail: PO Box 262490
          San Diego, CA 92196-2490
        Delivery: 9845 Erma Road, Suite 300
          San Diego, CA 92131
        (858) 375-7385; (888) 422-5191 fax
          phylg@potterhandy.com
 
          Attorneys for Plaintiff
 
 
 

                            UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF CALIFORNIA

       Scott Johnson,                             Case No.
               Plaintiff,
                                                     Complaint For Damages And
         v.                                       Injunctive Relief For Violations
                                                     Of: American’s With Disabilities
       1660 Monterey Street, LLC, a               Act; Unruh Civil Rights Act
          California Limited Liability
       Company;
          Contempo Interior Design, Inc., a
       California Corporation; and Does 1-
          10,

                  Defendants.


              Plaintiff Scott Johnson complains of 1660 Monterey Street, LLC, a

      California Limited Liability Company; Contempo Interior Design, Inc., a

      California Corporation; and Does 1-10 (“Defendants”), and alleges as follows:


       PARTIES:
       1. Plaintiff is a California resident with physical disabilities. Plaintiff is a
   level C-5 quadriplegic. He cannot walk and also has significant manual


                                                
                                                 
      Complaint
      
          Case 5:19-cv-00433-LHK Document 1 Filed 01/25/19 Page 2 of 8
      

    dexterity impairments. He uses a wheelchair for mobility and has a specially
    equipped van.
        2. Defendant 1660 Monterey Street, LLC owned real property located at
    or about 1696 Monterey Rd., San Jose, California, in December 2018.
        3. Defendant 1660 Monterey Street, LLC owns real property located at or
    about 1696 Monterey Rd., San Jose, California, currently.
        4. Defendant Contempo Interior Design, Inc. owned Contempo Furniture
    located at or about 1696 Monterey Rd., San Jose, California, in December
    2018.
       5. Defendant Contempo Interior Design, Inc. owns Contempo Furniture
   (“Furniture Store”) located at or about 1696 Monterey Rd., San Jose,
   California, currently.
       6. Plaintiff does not know the true names of Defendants, their business
   capacities, their ownership connection to the property and business, or their
   relative responsibilities in causing the access violations herein complained of,
   and alleges a joint venture and common enterprise by all such Defendants.
   Plaintiff is informed and believes that each of the Defendants herein,
   including Does 1 through 10, inclusive, is responsible in some capacity for the
   events herein alleged, or is a necessary party for obtaining appropriate relief.
   Plaintiff will seek leave to amend when the true names, capacities,
   connections, and responsibilities of the Defendants and Does 1 through 10,
   inclusive, are ascertained.

       JURISDICTION & VENUE:
       7. The Court has subject matter jurisdiction over the action pursuant to 28
   U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
   Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
       8. Pursuant to supplemental jurisdiction, an attendant and related cause


                                              
                                               
      Complaint
      
          Case 5:19-cv-00433-LHK Document 1 Filed 01/25/19 Page 3 of 8
      

    of action, arising from the same nucleus of operative facts and arising out of
    the same transactions, is also brought under California’s Unruh Civil Rights
    Act, which act expressly incorporates the Americans with Disabilities Act.
        9. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is
    founded on the fact that the real property which is the subject of this action is
    located in this district and that Plaintiff's cause of action arose in this district.
 
        FACTUAL ALLEGATIONS:
        10.Plaintiff went to the Furniture Store in December 2018 (twice) with the
   intention to avail himself of its goods or services, motivated in part to
   determine if the defendants comply with the disability access laws.
       11.The Furniture Store is a facility open to the public, a place of public
   accommodation, and a business establishment.
       12.Paths of travel are one of the facilities, privileges, and advantages
   offered by Defendants to patrons of the Furniture Store.
       13.The path of travel to the entrance of the Furniture Store required a
   person to navigate a step for which there was no ramp.
       14.Currently, the path of travel to the entrance of the Furniture Store
   requires a person to navigate a step for which there is no ramp.
       15.Entrance into the Furniture Store is another one of the facilities,
   privileges, and advantages offered by Defendants to patrons of the Furniture
   Store.
       16.The entrance door hardware at the Furniture Store had a panel style
   handle that required tight grasping to operate during plaintiff’s visits.
       17.Currently, the entrance door hardware at the Furniture Store has a panel
   style handle that requires tight grasping to operate.
       18.Defendants have failed to maintain in operable working condition those
   features of facilities and equipment that are required to be readily accessible to


                                                
                                                 
      Complaint
      
          Case 5:19-cv-00433-LHK Document 1 Filed 01/25/19 Page 4 of 8
      

    and usable by persons with disabilities at the Subject Property.
        19.Plaintiff personally encountered these barriers.
        20.This inaccessible facility denied the plaintiff full and equal access and
    caused him difficulty.
        21.The defendants have failed to maintain in working and useable
    conditions those features required to provide ready access to persons with
    disabilities.
        22.The barriers identified above are easily removed without much
    difficulty or expense. They are the types of barriers identified by the
   Department of Justice as presumably readily achievable to remove and, in fact,
   these barriers are readily achievable to remove. Moreover, there are numerous
   alternative accommodations that could be made to provide a greater level of
   access if complete removal were not achievable.
       23.The barriers in this complaint are easily fixable. For example, replacing
   door hardware with accessible hardware is a simple and inexpensive task that
   can be completed without the need to hire a professional.
       24.Plaintiff will return to the Furniture Store to avail himself of its goods or
   services and to determine compliance with the disability access laws. He is
   currently deterred from doing so because of his knowledge of the existing
   barriers. If the barriers are not removed, the plaintiff will face unlawful and
   discriminatory barriers again.
       25.Given the obvious and blatant nature of the barriers and violations
   alleged herein, the plaintiff alleges, on information and belief, that there are
   other violations and barriers on the site that relate to his disability. Plaintiff will
   amend the complaint, to provide proper notice regarding the scope of this
   lawsuit, once he conducts a site inspection. However, please be on notice that
   the plaintiff seeks to have all barriers related to his disability remedied. See
   Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff


                                                
                                                 
      Complaint
      
          Case 5:19-cv-00433-LHK Document 1 Filed 01/25/19 Page 5 of 8
      

    encounters one barrier at a site, he can sue to have all barriers that relate to his
    disability removed regardless of whether he personally encountered them).
 
    I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
    WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
    Defendants.) (42U.S.C. section 12101, et seq.)
        1. Plaintiff re-pleads and incorporates by reference, as if fully set forth
    again herein, the allegations contained in all prior paragraphs of this
    complaint.
          26.   Under the ADA, it is an act of discrimination to fail to ensure that
              the privileges, advantages, accommodations, facilities, goods and
              services of any place of public accommodation is offered on a full
              and equal basis by anyone who owns, leases, or operates a place of
              public accommodation. See 42 U.S.C. § 12182(a). Discrimination is
              defined, inter alia, as follows:
             a. A failure to make reasonable modifications in policies, practices,
                 or procedures, when such modifications are necessary to afford
                 goods,    services,    facilities,   privileges,   advantages,     or
                 accommodations to individuals with disabilities, unless the
                 accommodation would work a fundamental alteration of those
                 services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
             b. A failure to remove architectural barriers where such removal is
                 readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
                 defined by reference to the ADAAG, found at 28 C.F.R., Part 36,
                 Appendix “D.”
             c. A failure to make alterations in such a manner that, to the
                 maximum extent feasible, the altered portions of the facility are
                 readily accessible to and usable by individuals with disabilities,


                                                
                                                 
      Complaint
      
          Case 5:19-cv-00433-LHK Document 1 Filed 01/25/19 Page 6 of 8
      

                  including individuals who use wheelchairs or to ensure that, to the
                  maximum extent feasible, the path of travel to the altered area and
                  the bathrooms, telephones, and drinking fountains serving the
                  altered area, are readily accessible to and usable by individuals
                  with disabilities. 42 U.S.C. § 12183(a)(2).
        27.There must be an accessible path of travel that connects all buildings,
    elements and spaces on the same site. To be considered an accessible route,
    there cannot be a stair or step. Any such change in level measuring greater than
    ½ inch must have a ramp or lift. 2010 Standards § 303.4.
       28.Here, the unramped step to the entrance of the Furniture Store is a
   violation of the ADA.
       29.Door hardware must have a shape that is easy to grasp with one hand
   and does not require tight grasping, tight pinching, or twisting of the wrist to
   operate. 2010 Standards § 404.2.7.
       30.Here, the failure to provide such door hardware is a violation of the ADA.
       31.The Safe Harbor provisions of the 2010 Standards are not applicable
   here because the conditions challenged in this lawsuit do not comply with the
   1991 Standards.
       32.A public accommodation must maintain in operable working condition
   those features of its facilities and equipment that are required to be readily
   accessible to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
       33.Here, the failure to ensure that the accessible facilities were available
   and ready to be used by the plaintiff is a violation of the law.

   II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
   RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
   Code § 51-53.)
       34.Plaintiff repleads and incorporates by reference, as if fully set forth


                                               
                                                
      Complaint
      
          Case 5:19-cv-00433-LHK Document 1 Filed 01/25/19 Page 7 of 8
      

    again herein, the allegations contained in all prior paragraphs of this
    complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
    that persons with disabilities are entitled to full and equal accommodations,
    advantages, facilities, privileges, or services in all business establishment of
    every kind whatsoever within the jurisdiction of the State of California. Cal.
    Civ. Code §51(b).
        35.The Unruh Act provides that a violation of the ADA is a violation of the
    Unruh Act. Cal. Civ. Code, § 51(f).
        36.Defendants’ acts and omissions, as herein alleged, have violated the
   Unruh Act by, inter alia, denying, or aiding, or inciting the denial of, Plaintiff’s
   rights to full and equal use of the accommodations, advantages, facilities,
   privileges, or services offered.
       37.Because the violation of the Unruh Civil Rights Act resulted in difficulty,
   discomfort or embarrassment for the plaintiff, the defendants are also each
   responsible for statutory damages, i.e., a civil penalty. (Civ. Code § 55.56(a)-
   (c).)
       38.Although the plaintiff was markedly frustrated by facing discriminatory
   barriers, even manifesting itself with minor and fleeting physical symptoms,
   the plaintiff does not value this very modest physical personal injury greater
   than the amount of the statutory damages.

             PRAYER:
             Wherefore, Plaintiff prays that this Court award damages and provide
   relief as follows:
           1.For injunctive relief, compelling Defendants to comply with the
   Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
   plaintiff is not invoking section 55 of the California Civil Code and is not
   seeking injunctive relief under the Disabled Persons Act at all.


                                               
                                                
      Complaint
      
          Case 5:19-cv-00433-LHK Document 1 Filed 01/25/19 Page 8 of 8
      

         2.Damages under the Unruh Civil Rights Act, which provides for actual
    damages and a statutory minimum of $4,000 for each offense.
         3.Reasonable attorney fees, litigation expenses and costs of suit, pursuant
    to 42 U.S.C. § 12205; and Cal. Civ. Code §§ 52.
 
 
      Dated: January 23, 2019           CENTER FOR DISABILITY ACCESS
 
 
                                      By:
                                        ____________________________________

                                              Chris Carson, Esq.
                                           Attorney for plaintiff



















                                              
                                               
      Complaint
      
